Hall, Judge.
In this workmen’s compensation case the employer and insurer assign error on a judgment of the superior *18court affirming an award of the State Board of Workmen’s Compensation in favor of the claimant.
Decided January 19, 1965.
Ewing & Williams, Lee B. Williams, for plaintiffs in error.
Homer L. Causey, Andrew J. Tuten, contra.
At the hearing there was evidence that the claimant while at work carrying an extra heavy load of dresses pushed open a door and immediately felt extremely weak and faint and thirty minutes later experienced severe pain in her back, which continued and disabled her from working. A physician who saw her five days after the injury made a diagnosis of ruptured intervertebral disc and testified that her disability would be permanent unless alleviated by surgery.
The evidence before the board authorized, though it may not have demanded, the findings that the claimant had an accidental injury which arose out of and in the course of her employment and caused her to be disabled, and that she gave her employer notice of this accidental injury as required by law. Ideal Mut. Ins. Co. v. Ray, 92 Ga. App. 273 (88 SE2d 428); Callaway Mills v. Yates, 106 Ga. App. 9 (126 SE2d 305); Employers Mutual Liab. Ins. Co. v. Dyer, 108 Ga. App. 623, 625 (134 SE2d 49); accord Carpenter v. Lockheed Aircraft Corp., 93 Ga. App. 213 (91 SE2d 199).

Judgment affirmed.


Bell, P. J., and Frankum, J., concur.